Citation Nr: 0612188	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1967. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2001 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in St. Petersburg, Florida, 
(hereinafter RO).  The veteran appealed this decision to the 
Board, which issued a decision in September 2004 which 
determined that new and material evidence had been received 
to reopen the claim for service connection for bilateral 
hearing loss, but denied the underlying claim for service 
connection for this disability.  Subsequently, the veteran 
appealed this decision to United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In March 2005, the 
Court issued an Order granting a Joint Motion for Partial 
Remand (hereinafter Joint Motion) that remanded to the Board 
that part of the September 2004 Board decision which denied 
service connection for bilateral hearing loss.  Thereafter, 
the Board remanded the case for additional development in 
June 2005.  This development has been accomplished, and the 
case is now ready for appellate review.    


FINDINGS OF FACT

1  Bilateral hearing loss was exhibited on audiometric 
testing performed on his enlistment examination. 

2.  The credible and probative evidence of record shows that 
disability associated with bilateral hearing loss did not 
undergo an increase in severity during service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been 
rebutted and pre-existing bilateral hearing loss was not 
aggravated therein.  38 U.S.C.A. 1111, 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001 and July 
2005.  By these letters, the originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded an 
appropriate VA examination as requested by the Board in its 
June 2005 remand.  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Every veteran is taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and was not aggravated in service.  
38 U.S.C.A. § 1111 (West 1991).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The language of 38 C.F.R. § 3.304 (b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), identified an apparent 
conflict between the statute and regulation, and the VA 
General Counsel (GC) issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304 (b) to be invalid insofar as it required a claimant to 
show an increase in severity of claimed disorder before VA's 
duty under the second prong of the rebuttal standard applies.  
In conformity with the Court's analysis and the GC opinion, 
the Board cites 38 C.F.R. § 3.304 (b) herein only for the 
provisions of the regulation that have not been invalidated.  

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  VAOPGCPREC No. 3-2003 (July 16, 
2003).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

With the criteria above in mind, the facts will be briefly 
summarized.  According to the service medical records, the 
enlistment examination conducted in January 1964 provided the 
following puretone threshold results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
50
LEFT
10
5
5
45
50

The separation examination, which was conducted in February 
1967, provided the following initial puretone threshold 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
NR
55
LEFT
5
0
15
NR
65

A repeat audiological evaluation completed at the February 
1967 separation examination demonstrated the following 
puretone threshold results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
NR
45
LEFT
15
5
25
NR
40

Prior to November 1, 1967, American Standards Association 
(ASA) was the method used to evaluate hearing acuity.  
Effective November 1, 1967, International Standards 
Organization (ISO) became the method used to evaluate hearing 
acuity. As the puretone threshold studies which were 
conducted at the enlistment examination in January 1964 and 
at the separation examination in February 1967 in the present 
case were completed prior to November 1, 1967, these tests 
are presumed to have used the older ASA method.  Thus, the 
results of these tests as set forth above have been converted 
from the older ASA numbers to the newer ISO numbers.

Post-service audiological evaluations provide repeated 
findings of a hearing loss disability in both of the 
veteran's ears.  See 38 C.F.R. § 3.385.  A December 2000 
private medical report reflects that the veteran's hearing 
loss might, at least in part, be due to noise exposure in the 
Republic of Vietnam.  A June 2001 VA examination report noted 
that the veteran had no audiological history prior to 2000 
and that his hearing loss was consistent with military noise 
exposure.  In an August 2001 statement, a VA physician 
referred to the veteran's service medical records and 
expressed his opinion that the veteran's "entrance and 
separation audiology exams are essentially unchanged."  A 
May 2002 statement by a private audiologist indicated that 
the veteran suffered acoustic trauma while in combat in 
service.  

More recently, at a VA outpatient treatment session conducted 
in February 2005, a VA physician noted that the veteran's 
medical history includes hearing aides.  In an April 2005 
addendum, this same doctor noted that the veteran's in-
service responsibilities included demolition work as well as 
combat activities which caused him to be exposed to loud 
noises on a regular basis, and that his exposure "more 
likely than not" was the cause of his hearing loss.   In a 
second addendum dated two days later in April 2005, this 
doctor explained that the veteran "had an existing hearing 
condition prior to his service in the military . . . [and 
that d]uring his service time, he had exposure to loud noises 
including explosions, gunfire, etc. that aggravated and 
likely accelerated this condition."  Importantly, however, 
this physician did not specifically state that he had had the 
opportunity to review the veteran's claims folder, including 
in particular the service medical records contained therein.  

Since many of the opinions discussed above did not follow 
review of the claims file, the Board in its June 2005 remand 
directed that the veteran be afforded a VA audiological 
examination by an examiner who, after reviewing the service 
medical records and other pertinent evidence contained in the 
claims file, was to determine the nature, extent, and 
etiology of his bilateral hearing loss disability.  The 
requested examination was provided to the veteran in August 
2005, at which time audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
30
75
90
LEFT
25
30
30
90
105

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear. 

At the time of this examination, the veteran described post-
service occupational noise exposure from work as a boat 
builder.  After reviewing the veteran's service medial 
records, the audiologist who examined the veteran in August 
2005 observed as follows: 

Veterans C-file and service medical 
records were extensively reviewed.  
Original induction audiogram dated Jan 
20, 1964 indicates a high frequency 
hearing loss was present when this 
veteran was inducted.  Separation 
evaluation of February 7, 1967 indicates 
hearing is no worse than when veteran was 
inducted.  In addition, veteran reported 
occupation noise exposure since leaving 
military service.  Based on this 
evidence, it is the opinion of this 
examiner that this veteran's current 
hearing loss was not aggravated by 
military service, and is not as likely as 
not due to his noise exposure while in 
military service.  

Applying the legal criteria to the facts summarized above, 
the Board notes initially that the adjudication of the Board 
includes the responsibility of determining the weight to be 
given to the evidence of record, and this responsibility 
includes the authority to favor one medical opinion over 
another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  

The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  A 
medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the claimant's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In light of the authority above, the Board finds the negative 
opinion following the August 2005 VA audiometric examination 
to be more probative than the positive ones, including the 
April 2005 opinion as, unlike the other opinions, the August 
2005 opinion was based on an actual review of the service 
medical records and the remainder of the claims folder.  The 
opinions that did not discuss the relevance of the enlistment 
audiometric examination and explain that the findings did not 
represent a hearing loss are flawed, because they are based 
on an inaccurate or incomplete history.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  The August 
2005 examiner was an audiologist, who reviewed the entire 
record and explained the significance of the service medical 
records, while the April 2005 opinion was given following a 
general medical examination and did not refer to specific 
service records .  

Given the elevated readings in the higher frequencies clearly 
demonstrated by the audiometric testing upon entrance to 
service, and the professional conclusion in August 2005 by 
the VA audiologist, who actually reviewed this record and 
other service medical records, that high frequency hearing 
loss did exist prior to service, the Board finds that the 
entry examination clearly noted bilateral hearing loss was 
present, and the presumption of soundness at service entry is 
inapplicable.  See 38 U.S.C.A. § 1111 (West 2002).  The law 
specifically excepts from the presumption of soundness 
"defects, infirmities, or disorders noted at time of 
examination".  The audiometric findings were made at service 
entry and were noted at that time.  While hearing loss was 
not diagnosed, the findings themselves were recorded.  The 
examining audiologist in August 2005 concluded that they 
represented a hearing loss.  Moreover, the expert opinion in 
August 2005 that the veteran's hearing loss was not 
aggravated by service was based on an actual review of the 
service medical records, and is the most probative evidence 
of record on that issue as well.   
The Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
his current hearing loss disability is due to in-service 
acoustic trauma.  However, he is not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen, Espiritu, supra.  As such, the Board 
finds that the probative value of this positive evidence is 
outweighed by the negative evidence of record.  Therefore, 
the claim must be denied.  Gilbert, 1 Vet. App. at 49.

Finally, the veteran was in combat and the Board accepts his 
testimony with respect to the incurrence of acoustic trauma 
in service as credible.  In the case of a veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304 (2005).  However, in view of fact that the most 
competent evidence of record reflects that hearing loss was 
not aggravated in service, the Board finds that service 
connection is not warranted.  

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The Federal Circuit has held 
that, while § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service-
connected, it does considerably lighten the burden on the 
veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.  Collette 
v. Brown, 82  
F.3d 389, 392 (1996) (citations omitted).  More recently, the 
Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  




Therefore, in this case, mere acceptance of testimony as to 
the incurrence of  
in-service acoustic trauma does not establish service 
connection.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


